In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-09-00109-CV
                                                ______________________________
 
 
CLAY EARLE,
INDIVIDUALLY AND LAKE FORK DRILLING, INC., D/B/A CLAY EARLE WATER WELL DRILLING,
Appellants
 
                                                                V.
 
                   PREFERRED PUMP AND EQUIPMENT, L.P., Appellee
 
 
                                                                                                  

 
 
                                      On Appeal from the 402nd
Judicial District Court
                                                             Wood County, Texas
                                                          Trial Court
No. 2006-469
 
                                                                                                  

 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                        Memorandum Opinion by Chief Justice Morriss




                                                      MEMORANDUM OPINION
 
            Clay Earle,
individually, and Lake Fork Drilling, Inc., d/b/a Clay Earle Water Well
Drilling, filed their notice of appeal December 1, 2009. 
            The clerk’s
record was filed March 30, 2010.  The
reporter’s record was due to be filed on or before March 1, 2010, and has not
been filed.  When no reporter’s record
had been filed by April 19, 2010, we contacted the appellants (whose attorney
was permitted to withdraw from representation March 30, 2010, after providing
requisite notice) by letter and informed them that, if we did not receive
information that appellants were making a substantial and tangible effort to
prosecute the appeal by showing, within ten days of the date of the letter,
either a reasonable attempt to obtain the reporter’s record or by filing a
brief based solely on the clerk’s record, the appeal would be subject to
dismissal for want of prosecution.  See Tex.
R. App. P. 42.3(b), (c).  
            We have
received no communication from the appellants. 
Pursuant to Rule 42.3(b) of the Texas Rules of Appellate Procedure, we
dismiss this appeal for want of prosecution. 
Tex. R. App. P. 42.3(b).
 
 
                                                                                    Josh
R. Morriss, III
                                                                                    Chief
Justice
 
Date Submitted:          May
12, 2010  
Date Decided:             May
13, 2010